STATE OF WEST VIRGINIA 

                                                    SUPREME COURT OF APPEALS


                                                                                     FILED
In re A.L.
                                                                                 March 12, 2018
                                                                                 EDYTHE NASH GAISER, CLERK
No.) 17-0573 (Fayette County 16-JA-04)                                           SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA 



                                                          MEMORANDUM DECISION
         Petitioner Father G.W., by counsel Marc A. Moore, appeals the Circuit Court of Fayette
County’s May 23, 2017, order terminating his parental rights to A.L.1 The West Virginia
Department of Health and Human Resources (“DHHR”), by counsel S.L. Evans, filed a response
in support of the circuit court’s order. The guardian ad litem (“guardian”), Allison R. Taylor,
filed a response on behalf of the child in support of the circuit court’s order and a supplemental
appendix. On appeal, petitioner argues that the circuit court erred in (1) finding that the
stipulated admissions met the requirements for adjudication, (2) granting petitioner’s counsel’s
motion to withdraw at the onset of the dispositional hearing and proceeding with the
dispositional hearing after counsel withdrew, and (3) finding that there was no reasonable
likelihood that the conditions of abuse and neglect could be substantially corrected in the near
future.2

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court affirms the circuit court’s adjudication of petitioner, but vacates the circuit
court’s May 23, 2017, dispositional order and remands the case to the circuit court for the
appointment of counsel for petitioner and the holding of a dispositional hearing. This case
satisfies the “limited circumstances” requirement of Rule 21(d) of the West Virginia Rules of
Appellate Procedure, and a memorandum decision is appropriate to resolve the issues presented.

       On January 29, 2016, the DHHR filed an abuse and neglect petition alleging the child,
who lived with the mother and her ex-husband, was abused and/or neglected due to substance
abuse, domestic violence, and exposure to a methamphetamine laboratory, among other
                                                            
              1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W.Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W.Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183
W.Va. 641, 398 S.E.2d 123 (1990).
              2
         On appeal, petitioner raises multiple assignments of error regarding his counsel’s
withdrawal and the circuit court’s decision to proceed with the dispositional hearing when
petitioner was not represented by counsel. We address the arguments together.
               

                                                                   1

 
allegations. As to petitioner, the DHHR alleged that the circumstances of his care posed an
imminent danger to the child’s physical well-being. Petitioner was appointed an attorney and
later waived the preliminary hearing.

        On April 12, 2016, the DHHR filed an amended petition alleging that petitioner missed a
visit with the child on March 18, 2016, and that the child reported to the guardian that he had not
seen petitioner in years “until the last year or so.” The amended petition also alleged that the
child exhibited signs of severe emotional distress. On April 19, 2016, the circuit court held an
adjudicatory hearing wherein petitioner stipulated to neglecting the child and that the child’s
physical and/or mental health was threatened by his inability to supply the child with a stable and
healthy environment. Petitioner moved for a post-adjudicatory improvement period, which the
circuit court denied. The circuit court entered an order on June 1, 2016, adjudicating petitioner as
an abusing parent.

         The dispositional hearing was scheduled for June 2, 2016. However, at this hearing, the
circuit court granted petitioner a post-adjudicatory improvement period. Pursuant to the terms
and conditions of the improvement period, petitioner was required to follow any and all
recommendations of the DHHR, sever all connections with the mother, fully participate in all
visitation opportunities with the child, fully comply with all requests for information by the
DHHR and the guardian, and submit to random drug screens as requested by the DHHR and the
guardian.

        On September 23, 2016, the guardian filed a motion to terminate petitioner’s post-
adjudicatory improvement period and his parental rights. The guardian argued in her motion that
petitioner failed to comply with the terms and conditions of his post-adjudicatory improvement
period due to contact with the child’s mother. One week prior to the scheduled dispositional
hearing, petitioner’s counsel sought to withdraw from representation of petitioner based upon an
alleged inability to have a productive attorney/client relationship due to petitioner’s repeated
refusal to follow counsel’s legal advice and petitioner’s insistence upon taking action in which
counsel could not, in good faith, participate.

        On May 4, 2017, the circuit court held a dispositional hearing. At the outset of the
hearing, the circuit court granted petitioner’s counsel’s motion to withdraw upon finding that the
attorney/client relationship had been broken to the point that counsel could not proceed and that
petitioner “is without counsel due to his own fault in refusing to take the advice of counsel.”
Petitioner voiced his concerns about continuing with the dispositional hearing without counsel.
Further, petitioner did not indicate that he wished to represent himself. The circuit court
proceeded to hear testimony and took judicial notice of prior testimony. Petitioner addressed the
court and advised that he wanted custody of his child. He further denied all the allegations in the
CPS worker’s testimony. Ultimately, the circuit court terminated petitioner’s parental rights in its
May 23, 2017, order.3 It is from the dispositional order that petitioner appeals.


                                                            
              3
         The mother voluntarily relinquished her parental rights to the child in 2016. According
to the DHHR and the guardian, the child is currently placed in a group home and behavioral
health facility in Fayetteville, West Virginia. The permanency plan is adoption.
                                                               2

 
       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in finding that his stipulated
admissions were sufficient to uphold his adjudication because the description of his actions was
“inadequately vague” and the written stipulation failed to conform with the requirements of Rule
26(a) of the Rules of Procedure for Child Abuse and Neglect Proceedings. However, the Court
finds that petitioner is not entitled to challenge the sufficiency of his adjudication on appeal
because he stipulated to the same. We have long held that, “when nonjurisdictional questions
have not been decided at the trial court level and are then first raised before this Court, they will
not be considered on appeal.” Whitlow v. Bd. of Educ. of Kanawha Cty., 190 W.Va. 223, 226,
438 S.E.2d 15, 18 (1993). We decline to address this argument as it is clear from the record in
this matter that petitioner voluntarily stipulated to the adjudication against him. Accordingly, we
find that the circuit court did not err in adjudicating petitioner as an abusing parent.

       Next, petitioner argues that the circuit court erred in not appointing him counsel at every
stage of the abuse and neglect proceedings, in granting counsel’s motion to withdraw at the
outset of the dispositional hearing, and in proceeding with the dispositional hearing absent
appointed counsel. We agree.

       We have previously held that

               “[w]here it appears from the record that the process established by the
       Rules of Procedure for Child Abuse and Neglect Proceedings and related statutes
       for the disposition of cases involving children [alleged] to be abused or neglected
       has been substantially disregarded or frustrated, the resulting order . . . will be
       vacated and the case remanded for compliance with that process and entry of an
       appropriate . . . order.” Syllabus point 5, in part, In re Edward B., 210 W.Va. 621,
       558 S.E.2d 620 (2001).




                                                 3

 
Syl. Pt. 3, In re Emily G., 224 W.Va. 390, 686 S.E.2d 41 (2009). Here, petitioner was
represented by counsel throughout the proceedings, with the exception of the dispositional
hearing. Approximately one week before the dispositional hearing, petitioner’s counsel filed a
motion to withdraw, which the circuit court granted at the beginning of the dispositional hearing.
The circuit court based this ruling, in part, upon a finding that because counsel felt that he could
not advocate for petitioner in good faith, “[counsel’s] professional reputation and [his] license to
practice law in the state of West Virginia is far more valuable to [him] than a few dollars in this
case.” As a result, petitioner was left without representation at disposition. Petitioner did not
have an opportunity to retain new counsel before the circuit court proceeded with the
dispositional hearing and there is no indication in the record that petitioner waived his right to
counsel or agreed to continue pro se. Accordingly, the circuit court clearly disregarded West
Virginia Code § 49-4-601(f)(1), which provides that a parent in an abuse and neglect case has the
right to be represented by counsel at every stage of the proceedings. Moreover, “[i]n child
neglect proceedings which may result in the termination of parental rights to the custody of
natural children, indigent parents are entitled to the assistance of counsel because of the
requirements of the Due Process clauses of the West Virginia and United States Constitutions.”
Syl. Pt. 1, State ex rel. Lemaster v. Oakley, 157 W.Va. 590, 203 S.E.2d 140 (1974). We find that
the circuit court erred in granting counsel’s motion to withdraw without continuing the
dispositional hearing to appoint new counsel for petitioner.

        Finally, petitioner argues that the circuit court erred in finding that there was no
reasonable likelihood that the conditions of abuse and neglect could be substantially corrected in
the near future. Because the dispositional order containing this finding is being vacated and the
abuse and neglect proceedings remanded, it is unnecessary to address petitioner’s assignment of
error regarding the circuit court’s findings at the dispositional hearing. We remand this case to
the circuit court for the appointment of counsel for petitioner and direct the circuit court to hold a
dispositional hearing as expeditiously as possible.
        For the foregoing reasons we vacate the circuit court’s May 23, 2017, dispositional order
and remand the matter, with instructions for the circuit court to appoint counsel to represent
petitioner at the dispositional hearing.


                                              Affirmed, in part, and vacated and remanded, in part.

ISSUED: March 12, 2018


CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Robin Jean Davis
Justice Menis E. Ketchum
Justice Allen H. Loughry II
Justice Elizabeth D. Walker



                                                  4